Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2021 has been entered. 

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.          Claims 1 and 3-4 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by REPAC (2016/0158956 A1). Regarding claim 1, REPAC teaches a machine 1 comprising: a frame including an upper frame assembly 5 and a lower frame assembly 2, wherein the upper frame assembly 5 is pivotable relative to the lower  by the bottom part or base of the retaining mechanism 10); wherein the retaining portion is positioned directly vertically below the receiving area; wherein at least a part of each linear cutting edge of the plurality of linear cutting edges of the blade member of the lower blade assembly is positioned directly vertically above the retaining portion of the retaining mechanism; and wherein the retaining portion is configured to receive at least one shingle tab cut from the at least one shingle. See Figs. 9-10 in REPAC.
             Regarding claim 3, REPAC teaches everything noted above including that the lower frame assembly 2 has a perimeter and no portion of the collection area extends outwardly beyond the perimeter. See Figs. 9-10 in REPAC.    
             Regarding claim 4, REPAC teaches everything noted above including that  
.

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Figs. 1-4 recited as a prior art in the current application, hereinafter Applicant Admitted Prior Art or AAPA, in view of Morax (4,527,455). Regarding claim 1, AAPA teaches a machine 101 comprising: a frame 103 including an upper frame 113 assembly and a lower frame assembly 115, wherein the upper frame assembly is pivotable relative to the lower frame assembly between a loading position and a cutting position; a receiving area defined inwardly of the lower frame assembly 115, said receiving area being adapted to receive at least one shingle 16 therein; an upper blade assembly 105 provided on the upper frame assembly; a lower blade assembly 107 provided on the lower frame assembly; wherein the lower blade assembly is positioned within the receiving area; a blade member (130a, 13b) of the . 
             Regarding claim 3, AAPA teaches everything noted above including that the lower frame assembly 115 has a perimeter and no portion of the collection area extends outwardly beyond the perimeter. See Fig. 1 in AAPA.    
             Regarding claim 4, AAPA teaches everything noted above including that  
the lower blade assembly 107 remains in a fixed orientation relative to the lower frame assembly 115. 

6.       Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morrett (3,605,840) in view of Gerson (3,605,839). Regarding claim 1, Morrett  teaches a machine 10 comprising: a frame (1, 10) including an upper frame 10 assembly and a lower frame assembly 1, wherein the upper frame 10 assembly is pivotable relative to the lower frame assembly 1 between a loading position and a cutting position; a receiving area defined inwardly of the lower frame assembly, said receiving area being adapted to receive (or capable of receiving) at least one shingle therein; an upper blade assembly (A, 12) provided on the upper frame assembly; a lower blade assembly (2, 3) provided on the lower frame assembly; wherein the lower blade assembly is positioned within the receiving area; a blade member (5, 6) of the lower blade assembly (2, 3); wherein the blade member of the lower blade assembly includes a plurality of linear cutting edges; wherein the upper and lower blade assemblies are operable in the receiving area; a collection area (defined by the area below the lower blade assembly 2, 3; Fig. 1) located vertically below the . 
             Regarding claim 3, Morrett teaches everything noted above including that the lower frame assembly 1 has a perimeter and no portion of the collection area extends outwardly beyond the perimeter. See Fig. 1 in Morrett.    
             Regarding claim 4, Morrett everything noted above including that  



Response to Arguments
7.          Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Hensel (2,455,579) teach a collection area having a retaining mechanism.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  August 16, 2021